Citation Nr: 1609775	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2013, the Board remanded the Veteran's claim so that the Veteran's requested Travel Board hearing could be scheduled.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In November 2014, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim for service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure.

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

With regard to the Veteran's claim for service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In November 2014, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.

(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to service connection for non-Hodgkin's lymphoma, to include as due to non-ionizing radiation exposure, is dismissed.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


